Opinion issued February 21, 2008








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00396-CV
____________

THOMAS GLEN RICHARDS, Appellant

V.

KATHLEEN BROUSSARD RICHARDS, Appellee



On Appeal from the 309th District Court
Harris County, Texas
Trial Court Cause No. 2003-35985



MEMORANDUM OPINION
	Appellant has filed an agreed motion to dismiss the appeal.  No opinion has
issued.  Accordingly, the motion is granted, and the appeal is dismissed.  Tex. R.
App. P. 42.1(a)(1).
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Taft, Alcala, and Keyes.